                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                 No. S:20-CV-368-D



COLORADO BANKERS LIFE              )
INSURANCE COMPANY,                 )
                                   )
                       Plaintiff,  )
                                   )
               v.                  )                           ORDER
                                   )
FOREST PARK ASSET MANAGEMENT,      )
LLC, etal.,                        )
                                   )
                       Defendants. )


       The court has reviewed the record and the governing law. After considering plaintiff's

motion to consolidate [D.E. 27], and plaintiff/counter-defendant's partial motion to dismiss the

second and third counterclaims [D.E. 23], the motions are DENIED as meritless. Whether the

counterclaims will survive a motion for summary judgment is an issue for another day.

       SO ORDERED. This 2..0 day of July 2021.




                                                      JSC.DEVERill
                                                      United States District Judge




          Case 5:20-cv-00368-D Document 34 Filed 07/20/21 Page 1 of 1
